Per Curiam:

Después de haber considerado detenida-mente la prueba presentada en este caso, una mayoría del Tribunal es de opinión que las conclusiones de becbos a que llegó la corte inferior están sostenidas por la prueba; que, bajo las circunstancias concurrentes en que sobrevino el acci-dente en este caso, las demandantes no incurrieron en ne-gligencia contribuyente como causa inmediata del mismo; que las cantidades fijadas como compensación por los daños sufridos por las demandantes no son excesivas; que la corte no abusó de su discreción al condenar a las demandadas al pago de honorarios de abogado; y en su consecuencia que la sentencia apelada debe ser confirmada.
El Juez Asociado Sr. De Jesús no intervino.